Citation Nr: 0601570	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  02-11 727	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for a chronic low back 
disability, claimed as secondary to a service-connected right 
knee disability.

3.  Entitlement to service connection for a shortened right 
lower extremity, claimed as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1972 and from August 1975 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2001 and 
September 2002 by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, inter alia, 
denied the veteran's claims of entitlement to service 
connection for a psychiatric disorder, a chronic low back 
disability, and a shortened right lower extremity, each 
claimed as secondary to his service-connected right knee 
disability (rated as a right medial meniscectomy, anterior 
cruciate ligament deficiency, with degenerative changes). 

The issues of entitlement to service connection for a chronic 
low back disability and a shortened right lower extremity are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

A chronic psychiatric disorder did not have its onset during 
active duty and is not secondary to a service-connected right 
knee disability.




CONCLUSION OF LAW

A chronic psychiatric disorder was not incurred in active 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With respect only to the issue of entitlement to service 
connection for a psychiatric disorder, the Board notes that 
the RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in March 2003, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his psychiatric compensation claim during the 
course of this appeal.  The veteran's service medical records 
and current VA psychiatric evaluation and treatment reports 
have been obtained and associated with the evidence.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained 
with respect to this issue.  The veteran has been notified of 
the evidence and information necessary to substantiate his 
claim, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual background and analysis: entitlement to service 
connection for a psychiatric disorder, claimed as secondary 
to a service-connected right knee disability.

The veteran's service medical records show that normal 
findings were obtained on psychiatric evaluation during his 
pre-enlistment examination in July 1975.  Records during 
service show that he underwent a psychiatric consultation in 
August 1976 that was in conjunction with problems he was 
having adjusting to military life.  The consultation is 
significant for showing that prior to service, when he was 17 
years old, he was reportedly involved in a fatal accident 
involving a handgun in which he accidentally shot and killed 
his best friend.  Mental status examination revealed no 
clinical diagnosis of a psychosis or other Axis I psychiatric 
disorder.  He was diagnosed with a passive-aggressive 
personality.  Normal psychiatric findings were shown on 
separation examination in April 1977.  He was separated from 
active duty in May 1977.

The veteran's VA psychiatric treatment and evaluation reports 
dated in 2001 show diagnoses of dysthymic disorder with major 
depressive disorder episodes and psychotic features.  These 
reports indicate that he first sought psychiatric treatment 
and counseling following a 1994 motor vehicle accident in 
which he sustained serious injuries whose treatment required 
extensive therapy and multiple surgeries.  In addition to 
this precipitating event, the 2001 treatment reports also 
associate his current psychiatric diagnoses to the traumatic 
events involving the fatal accidental shooting of his friend 
prior to service.

The transcript of an August 2004 hearing before the Board 
shows that the veteran testified that he accidentally shot 
and killed his best friend prior to entering service and that 
he joined the military in the hopes that the program would 
help him to cope with his mistake but instead believed that 
his military service made his problems worse.  He also 
believed that his service-connected right knee disability 
contributed to his psychiatric disorder.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any psychiatric consultation in service will 
permit service connection for a chronic psychiatric disorder, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).   

The facts of the case establish that the veteran was 
psychiatrically normal at the time of his entrance into 
active duty, did not have a diagnosis of a psychiatric 
disorder during his period of active duty, and had a normal 
psychiatric assessment at the time of his separation from 
military service.  Although he was diagnosed with a passive-
aggressive personality in service, personality disorders are 
specifically excluded as a disease or injury within the 
meaning of applicable legislation providing for compensation 
benefits.  See 38 C.F.R. § 3.303(c) (2005).  Service 
connection for a psychiatric disorder on a direct basis is 
therefore denied.  

To the extent that the veteran asserts that his psychiatric 
problems are the result of his service-connected right knee 
disability, none of the medical records associated with the 
evidence supports this factual conclusion.  The medical 
evidence tends to indicate that there is a link between the 
veteran's current Axis I diagnoses and the traumatic event of 
the accidental shooting and killing of his best friend prior 
to entering service, and injuries following the traumatic 
event of the automobile accident that occurred after service 
in 1994.  Therefore, in view of the foregoing discussion, the 
Board finds that there is no objective evidence that 
establishes a nexus between the veteran's military service 
and his current psychiatric diagnoses.  His claim for service 
connection for a psychiatric disability is therefore denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of the case, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005);  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

The Board has reviewed the veteran's claims folder with 
respect to his claims for VA compensation for a chronic low 
back disability and a shortened right lower extremity, both 
of which are claimed to be secondarily related to his 
service-connected right knee disability.  The VA examination 
of September 2001 is the only examination of record that 
attempts to address these claims, but that examination's 
findings are inadequate for adjudication purposes because the 
examining physician did not have the veteran's claims folder 
and service medical records available for his review and was 
therefore unable to provide a detailed nexus opinion within 
the context of the veteran's pertinent medical history, which 
includes a post-service history of traumatic injury following 
a motor vehicle accident.  Furthermore, although the veteran 
asserts that he has been informed that his right leg is 
shorter than his left, no objective measurements of the 
length of each of the veteran's lower extremities were 
obtained during this examination to determine if, in fact, a 
disability manifested by a measurable asymmetry in leg 
lengths existed.  A nexus opinion addressing the discrepancy 
in relative leg lengths, if such a condition is found, would 
also be helpful for adjudication purposes.

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated the veteran for low back 
symptoms since service.  After the 
veteran has signed the appropriate 
releases, those records which have not 
already been included in the evidence 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran must be scheduled for a 
VA orthopedic examination to obtain a 
definitive medical diagnosis of his lower 
back and to measure the lengths of each 
lower extremity to determine if there is 
a shortened right lower extremity.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
pertinent symptomatology and findings 
must be reported in detail.  After a 
review of the service medical records and 
post service medical records, the 
examiner should present pertinent nexus 
opinions addressing the issues on appeal 
through answering the following 
questions:  

(a.)  The physician should 
address the question of 
whether it is as likely as not 
that there exists an 
etiological relationship 
between the veteran's current 
low back diagnosis and his 
need to compensate for his 
right knee disabilities 
through an altered gait or 
motion.   

(b.)  If a shortened right 
lower extremity condition is 
found on examination, the 
physician should express an 
opinion as to whether it is as 
likely as not that such a 
condition was due to the 
service-connected right knee 
disability, including as a 
residual of the surgical 
procedures performed on the 
veteran's right knee during 
service and for the period 
after service up to the time 
of his 1994 motor vehicle 
accident.  The examiner should 
attempt to separate, if 
possible, any reduction of 
length of the right leg that 
is attributable to the right 
knee disability, or surgeries 
relating thereto, prior to the 
1994 motor vehicle accident 
from any reduction of limb 
length that is attributable to 
the residuals of the compound 
fractures sustained in the 
1994 motor vehicle accident.

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for a low back 
disability and a shortened right lower 
extremity.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


